Title: From George Washington to Archibald McClean, 6 August 1798
From: Washington, George
To: McClean, Archibald



Sir
Mount Vernon 6th Augt 1798

The annual meeting of the Potomack Company requires my attendance in Alexandria to day. It will be held, I presume, at Gadsbys; If so, I shall be there from ten O’clock until three and shall be ready to see you at any hour between: the earlier the better.
Enclosed is the Patent for the 587 acre tract (with a plat thereof on the back); and a memorandum of my understanding of our agreement; by which the writings are to be drawn.
Mr Keith has usually done this kind of business for me, and I presume would draw the writings between us as accurately as any other. but it is indifferent to me who the draughtsman is, if professional, and can be correct.
If a Lease is prefered to an absolute Sale, the usual covenants to enforce buildings—Planting Orchards—Making Meadow—Reentry in case of Non-performance &ca &ca must be inserted—for although the priviledge of becoming the purchaser in fee in seven years is granted, it is not less incumbent on me to attend to the

Property while the right remains unalienated. To render it unnecessary hereafter, to see that these covenants are complied with, and to avoid difficulty in securing the Rents, were my inducements for suggesting the alternative of a final bargain, on the terms proposed in the Memm but I repeat, that I am equally ready to execute the other. I am—Sir Yr Very Hble Servt

Go: Washington

